DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 5/27/2020 that has been entered, wherein claims 1-20 are pending and claims 11-20 are withdrawn.

Election/Restrictions
Applicant’s election of species I, claims 1-10 in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanzaki et al. (WO2020202349A1).
Regarding claim 1, Kanzaki teaches a display device(Fig. 8), comprising: 
an array substrate(15)  including a pixel array(Fig. 2) disposed on a display area(D, Fig. 1), a first transfer wiring(please see examiner annotated Fig. 8, page 5, ¶7, wherein transfer wiring 7 transfers power supply voltage from terminal portion T to display area D) disposed on a peripheral area(B, Fig. 1) adjacent to the display area(D, Fig. 1) and electrically connected to the pixel array(Fig. 2), a second transfer wiring(please see examiner annotated Fig. 8,  page 5, ¶7, wherein transfer wiring 7 transfers power supply voltage from terminal portion T to display area D) disposed on the peripheral area(B, Fig. 1) adjacent to the display area(D, Fig. 1) and electrically connected to the pixel array(Fig. 2), and a barrier member(93, page 10, ¶5) disposed between the first transfer wiring and the second transfer wiring, the barrier member(93, page 10, ¶5, wherein 93 is a barrier to contact between 39 and 15) including an inorganic insulation material(95, page 10, ¶5, page 4, ¶5); and 
a sealing member(39, page 7,  ¶7) disposed between the array substrate(15) and an encapsulation substrate(21, Fig. 3) to combine the array substrate(15) with the encapsulation substrate(21, Fig. 3), the sealing member(39, page 7,  ¶7) contacting at least a portion of the first transfer wiring and the second transfer wiring(please see examiner annotated Fig. 8).

	
    PNG
    media_image1.png
    585
    760
    media_image1.png
    Greyscale


Regarding claim 2, Kanzaki teaches the display device of claim 1, wherein the barrier member(93, page 10, ¶5) has a multi-layered structure(96, 95, page 10, ¶5).

Regarding claim 3, Kanzaki teaches the display device of claim 1, wherein a height of the barrier member(93, page 10, ¶5) is larger than a height of at least one of the first transfer wiring and the second transfer wiring(please see examiner annotated Fig. 8).

Regarding claim 4, Kanzaki teaches the display device of claim 1, wherein [an end of] the first transfer wiring and the second transfer wiring are spaced apart from the barrier member(93, page 10, ¶5),

Regarding claim 5, Kanzaki teaches the display device of claim 1, wherein the array substrate(15) includes at least one insulation layer(35, page 4, ¶10) disposed on the peripheral area(B, Fig. 1), and the insulation layer(35, page 4, ¶10) is partially removed in the peripheral area(B, Fig. 1) to form a first recess(72) and a second recess(83) and the barrier member(93, page 10, ¶5) is disposed between the first recess(72) and the second recess(83).

Regarding claim 6, Kanzaki teaches the display device of claim 5, wherein a portion of the first transfer wiring is disposed in the first recess(72), and a portion of the second transfer wiring is disposed in the second recess(83).

Regarding claim 10, Kanzaki teaches the display device of claim 1, wherein the pixel array includes an organic light-emitting element(105, Fig. 3, page 8, ¶1), and the first transfer wiring and the second transfer wiring provide a power voltage(page 7, ¶5) to the organic light-emitting element(105, Fig. 3, page 8, ¶1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al. (WO2020202349A1) in view of Sung et al. (US 2015/0001500 A1).
Regarding claim 7, Kanzaki teaches the display device of claim 1, but is silent in regards to a capping pattern covers at least a portion of the first transfer wiring.

Sung teaches a display device(Fig. 6) wherein a capping pattern(352, ¶0041) covers at least a portion of the first transfer wiring(344G, ¶0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kanzaki, so that capping pattern covers at least a portion of the first transfer wiring as taught by Sung, in order to to minimize the area of contact with polyimide and prevent defects such as the formation of gaps or blotches on the first transfer wiring(¶0044).

Regarding claim 8, Kanzaki teaches the display device of claim 7, but is silent in regards to the capping pattern includes a material having a melting point higher than a melting point of the first transfer wiring. Kanzaki does teach the first transfer wiring includes aluminum(page 5, ¶2)

Sung teaches a display device(Fig. 6) wherein a capping pattern(352, ¶0041) includes a material(¶0041, Ag) having a melting point(melting point of Ag) higher(inherent) than a melting point(melting point of Al, ¶0037) of the first transfer wiring(344G, ¶0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kanzaki, so that the capping pattern includes a material having a melting point higher than a melting point of the first transfer wiring as taught by Sung, in order to minimize the area of contact with polyimide and prevent defects such as the formation of gaps or blotches on the first transfer wiring(¶0044).

Regarding claim 9, Kanzaki teaches the display device of claim 7, wherein the first transfer wiring includes aluminum(page 5, ¶2).

 Kanzaki is silent in regards to the capping pattern includes silver.

Sung teaches a display device(Fig. 6) wherein the capping pattern(352, ¶0041) includes a silver(¶0041, Ag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kanzaki, so that the capping pattern includes silver, as taught by Sung, in order to minimize the area of contact with polyimide and prevent defects such as the formation of gaps or blotches on the first transfer wiring(¶0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892